Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-5-2006

Escobar v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5175




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Escobar v. Atty Gen USA" (2006). 2006 Decisions. Paper 484.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/484


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                  No. 05-5175


               ARAMAYO ROY ESCOBAR, aka Roy A. Escobar,
                                      Petitioner

                                        v.

              ATTORNEY GENERAL OF THE UNITED STATES,
                                        Respondent
                 ____________________________________

                       On Petition for Review of an Order
                       of the Board of Immigration Appeals
                             Agency No. A43 741 092
                              on November 16, 2005
                        Grace A. Sease, Immigration Judge

                  _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                             SEPTEMBER 1, 2006

        Before:    BARRY, CHAGARES AND COWEN, Circuit Judges.

                            (Filed: September 5, 2006)
                           _______________________

                                  OPINION
                           _______________________



PER CURIAM

    Roy Escobar petitions for review of an order of the Board of Immigration Appeals
(BIA), dismissing his appeal of a final order of removal. For the reasons that follow, we

will grant the petition and remand for further proceedings.

                                             I.

       Escobar is a native and citizen of Bolivia. He entered the United States as a lawful

permanent resident in 1994. He was convicted of a controlled substance violation under

New York law in 2002, and was placed in removal proceedings through issuance of a

notice to appear dated July 16, 2003, charging him with removability because his

conviction was an aggravated felony and a controlled substance violation. A.R. 192-94.

An Immigration Judge (IJ) found him to be removable as charged. The Board of

Immigration Appeals (BIA), in an opinion dated August 5, 2005, found the IJ’s opinion

with regard to whether the conviction constituted an aggravated felony to be “so devoid

of factual and legal analysis as to preclude appellate review.” A.R. 43. The BIA

“remanded to the Immigration Judge for further fact finding and for the entry of a new

decision.” Id.

       On remand, the IJ entered a new decision, stating that Escobar had been convicted

of a violation of New York State Penal Law § 220.16(1),1 for “knowingly and unlawfully

possess[ing] a narcotic drug with the intent to sell it.” A.R. 37. The IJ then explained the

two routes by which a state drug offense could be found to be a drug trafficking crime as




   1
    Escobar disputes the finding that he was convicted under subsection (1), as will be
discussed, infra.
                                             2
defined by INA § 101(a)(43)(B) [8 U.S.C. § 1101(a)(43)(B)],2 determined that the crime

Escobar committed would be punishable as a felony under federal law, and thus found

that his crime was an aggravated felony. A.R. 38. The IJ also reaffirmed that Escobar

was also removable for having committed a controlled substance violation. Id.; see INA

§ 237(a)(2)(B)(i) [8 U.S.C. § 1227(a)(2)(B)(i)]. Escobar appealed the portion of the

decision finding him removable as an alien convicted of an aggravated felony, and also

alleged that he was denied due process because the IJ ordered him removed “in absentia.”

       The BIA found that Escobar’s due process rights were not violated, noting that

there was no evidence that the IJ conducted a hearing on remand without Escobar’s

presence; rather, the IJ simply issued a written order that was consistent with the BIA’s

remand order. A.R. 3. The BIA also noted that Escobar had notice and an opportunity to

be heard on several occasions before the matter was remanded.3

       The BIA next addressed Escobar’s arguments that the conviction records filed by


   2
      This Court has recognized two routes for determining whether a state drug
conviction, for deportation purposes, constitutes an “aggravated felony.” Under the first
route (referred to as the “illicit trafficking in any controlled substance” route) the drug
offense must (1) be a felony under the state law and (2) contain a “‘trafficking element’--
i.e., it must involve ‘the unlawful trading or dealing of a controlled substance.’” Gerbier
v. Holmes, 280 F.3d 297, 305 (3d Cir. 2002). The second route (known as the
“hypothetical felony route”) requires that the offense, however characterized by the state,
be punishable as a felony under the federal Controlled Substances Act. Id. 280 F.3d at
306.
   3
     We agree for the reasons stated by the BIA that Escobar’s due process rights were
not violated by the process provided. Chong v. District Director, 264 F.3d 378, 387 (3d
Cir. 2001) (where alien had opportunity to present evidence before IJ and BIA had
administrative record before it on review, due process was satisfied).
                                             3
the Department of Homeland Security (DHS) did not constitute “proof of a criminal

conviction.” The BIA noted that the documents filed included a criminal information,

charging Escobar with “Criminal Possession of a Controlled Substance in the Third

Degree (1)”, and which states that the defendants “knowingly and unlawfully possessed a

narcotic drug, to wit: cocaine, with intent to sell the same.” A.R. 183-84. The BIA also

noted that the DHS had filed a sentencing and commitment document indicating that

Escobar had been convicted under section “220.16” of the New York State Penal Law of

“CPCS 3E COCAINE,” and reflecting that Escobar had been sentenced to an

indeterminate term of 2½ to 7½ years of imprisonment. A.R. 3, 188. The BIA stated that

it “affirm[ed] the Immigration Judge’s determination that the conviction records filed by

the DHS constitute ‘proof of a criminal conviction.’” A.R. 3.

       The BIA then turned to Escobar’s argument that his conviction was not an

aggravated felony. It noted that the IJ had made a “factual determination that the

respondent was convicted of a violation of section 220.16(1) of the New York Penal Law

. . . and such determination is not clearly erroneous.” A.R. 4. The BIA noted that

220.16(1) provides that “[a] person is guilty of criminal possession of a controlled

substance in the third degree when he knowingly and unlawfully possesses a narcotic

drug with intent to sell it.” A.R. 4. The BIA then found that such a conviction was

analogous to a conviction under 21 U.S.C. § 841(a)(1) for unlawful possession of a

controlled substance with intent to manufacture, distribute or dispense, which is

punishable as a felony. The BIA determined that Escobar’s conviction is a “drug

                                             4
trafficking crime” as defined in INA § 101(a)(43)(B), and thus an aggravated felony. The

BIA concluded that Escobar was therefore ineligible for cancellation of removal under

INA § 240A(a) [8 U.S.C. § 1229b(a)].

                                             II.

       We have jurisdiction to review “constitutional claims or questions of law” raised in

this petition for review. INA § 242(a)(2)(D) [8 U.S.C. § 1252(a)(2)(D)]. Escobar has

raised a legal question, namely, whether his New York conviction qualifies as an

aggravated felony. See Tran v. Gonzales, 414 F.3d 464, 467 (3d Cir. 2005) (holding that

“[w]e are thus free to consider [petitioner’s] purely legal claim that his crime was not, in

fact, an aggravated felony under the relevant law.”).

       Section 101(a)(43)(B) of the INA specifies that an “aggravated felony” includes a

drug trafficking crime as defined in 18 U.S.C. § 924(c). Section 924(c)(2) in turn defines

a drug trafficking crime to include “any felony punishable under the Controlled

Substances Act,” 21 U.S.C. § 801 et seq., or other statutes not at issue here. As noted

above, a state drug conviction qualifies as an aggravated felony if (1) the state felony

conviction had a “trafficking element” or (2) if the state conviction, however

characterized (i.e., felony or misdemeanor), hypothetically would be punishable as a

felony under federal law. See Gerbier, 280 F.3d at 304.

       Because we disagree with the BIA’s finding that Escobar was convicted under

subsection (1) of § 220.16, we do not agree that Escobar’s conviction is an aggravated



                                              5
felony under the second route.4 Section 220.16 of the New York Penal Law “proscribes

both possession with intent to distribute [in subsection (1)] and mere possession where

the quantity of drug meets or exceeds a specified weight.” United States v. Hernandez,

218 F.3d 272, 277 n.2 (3d Cir. 2000). If Escobar’s conviction was for mere possession,

then it was not an aggravated felony, because simple possession of a controlled substance

is punishable only as a federal misdemeanor. See Gerbier, 280 F.3d at 305-06; 21 U.S.C.

§ 844(a).

       Generally, when determining whether an alien’s conviction is for an aggravated

felony, the court may look only to the statutory definition of the offense, and may not

consider the particular facts underlying a conviction. See Singh v. Ashcroft, 383 F.3d
144, 147-48 (3d Cir. 2004). There is, however, an exception to this “categorical”

approach that permits a court to look beyond the face of the statute to the charging

instrument where the statute of conviction is phrased in the disjunctive. Id. at 162-63; see

also Valansi v. Ashcroft, 278 F.3d 203, 214 (3d Cir. 2002) (examining underlying facts

where “some, but not all” convictions under statute would qualify as aggravated felony);

Taylor v. United States, 495 U.S. 575, 602 (1990).

       Here, as the BIA noted, the sentencing and commitment document indicated that



   4
     The IJ considered whether the statute under which Escobar was convicted contained
a “trafficking element,” and concluded that it did not. As the BIA’s opinion does not
discuss whether the statute contains a “trafficking element,” we consider only whether the
conviction would qualify as a hypothetical felony. We note, however, that we agree that
“trafficking” is not a necessary element of a conviction under § 220.16.
                                             6
Escobar had been convicted under section “220.16” of the New York State Penal Law of

“CPCS 3E COCAINE.” A.R. 188. The document does not, however, designate any

particular subsection of 220.16, nor does it state that the conviction was for possession

with intent to sell. As the BIA noted, the Criminal Information did charge Escobar with

“Criminal Possession of a Controlled Substance in the Third Degree (1)”, and stated that

the defendants “knowingly and unlawfully possessed a narcotic drug, to wit: cocaine,

with intent to sell the same.” A.R. 183-84. The Government argues that because Escobar

consented to be prosecuted by Criminal Information (which designates subsection (1)),

and he was convicted, he necessarily pled guilty to a violation of subsection (1).

Respondent’s Brief at 20-21. However, Escobar’s written waiver of the right to proceed

by indictment states that “the Superior Court information filed shall charge the following

offense: Criminal Possession of a Controlled Substance in the Third Degree.” A.R. 64.

The waiver does not mention subsection (1), nor does it mention the “intent to sell”

element. Thus, it is not clear that the information in the record reflects the charge to

which Escobar finally pleaded guilty. See Hernandez, 218 F.3d at 279 (“Although the

indictments do charge the defendant with possession with intent to sell, it is not clear that

this is the statutory offense to which the defendant pleaded guilty.”); Valansi, 278 F.3d at

214 (“While Valansi pled guilty to the indictment, her specific statements during the

colloquy clarified what that plea entailed . . . . We therefore decline to limit our inquiry

to the charge as stated in the indictment.”).

       We hold that the Government did not meet its burden of proof of showing by clear

                                                7
and convincing evidence that Escobar was convicted of an aggravated felony. See INA

§ 240(c)(3)(A) [8 U.S.C. § 1229a(c)(3)(A)]. Although he is still removable for having

committed a controlled substance violation, he is now eligible to be considered for

cancellation of removal pursuant to INA § 240A(a) [8 U.S.C. § 1229b(a)].5 We will grant

the petition for review and remand the proceeding to the Board of Immigration Appeals

for consideration of Escobar’s application for cancellation of removal. See INS v.

Ventura, 537 U.S. 12, 17 (2002) (per curiam).6




   5
    The Government is estopped from relitigating whether Escobar’s conviction is an
aggravated felony. See Duvall v. Attorney General, 436 F.3d 382, 390 (3d Cir. 2006)
(INA incorporates common law principles of collateral estoppel).
   6
       The motion by Respondent to proceed on the administrative record is granted.
                                             8